Citation Nr: 0513512	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  99-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971, including service in-country in the Republic 
of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania which denied service connection 
for residuals of a head injury.  In October 2000 the Board 
remanded the claim in order to obtain records from the 
veteran's unit logbook from September to November 1968 and 
records from the Social Security Administration concerning 
the veteran's disability.

The Board notes that in the notice of disagreement dated in 
June 1999 the veteran raised the issue of entitlement to 
service connection for neck trauma.  This claim has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran does not have residuals of any head injury that 
was sustained during service.


CONCLUSION OF LAW

The veteran does not have residuals of a head injury that was 
incurred or aggravated by service.  38 U.S.C.A. § 1110, 1154, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The appellant asserts that service connection is warranted 
for residuals of a head injury.  He asserts that he incurred 
the claimed condition in a jeep crash when his convoy came 
under attack while stationed in the Republic of Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran alleges that he sustained a head injury in a jeep 
accident when his convoy was attacked in Vietnam.  The 
veteran's discharge (DD-214) shows that his military 
occupation specialty as OH-6 repairman, that he had one year 
of foreign and/or sea service at "USARPAC RVN," and that 
his awards include the Vietnam Service Medal, Vietnam 
Campaign Medal, and Air Medal.  Records show that the 
veteran's unit, the 45th Engineer Group (Construction) was a 
combat engineer group stationed in the Republic of Vietnam.  
Furthermore, an Operational Report - Lessons Learned (OR-LL) 
for the period between November 1, 1968, and January 31, 
1969, shows that the 45th came under attack multiple times.  
Based on the foregoing, the Board finds that the veteran 
participated in combat.  See 38 U.S.C.A. § 5107(b); 
VAOPGCPREC 12-99.  The veteran is therefore eligible for the 
special considerations afforded to combat veterans.  See 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  However, the Board 
notes that the Court has held that 38 U.S.C.A. § 1154 does 
not alter the fundamental requirement of a medical nexus to 
service.  Kessel v. West, 13 Vet. App. 9, 16 (1999); see also 
Libertine v. Brown, 9 Vet. App. 521 (1996).

The veteran's service medical records show no complaint, 
diagnosis, or treatment for a head injury.

The post-service medical records include a VA examination 
from April 1971, handwritten notes from Dr. Lewine from 
February 1983, a letter from Frederic J. Miscoe, D.C., from 
March 1983, and VA radiology examinations from July to 
September 1997.  The record also includes medical records 
obtained from the Social Security Administration (SSA) 
subsequent to the Board's request on remand, which include 
records from the veteran's former employers, as well as the 
SSA, from July 1990 to 2001.

In this instance the Board finds that the veteran's lay 
statements and pictures of the wrecked jeep are consistent 
with the circumstances of his service and are consistent with 
the allegations of a head injury as a result of that 
accident.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).

None of the post-service medical evidence, however, shows 
diagnosis or treatment of a head injury.  The VA examination 
from April 1971 shows that the veteran asserted a history of 
a head injury incurred in a jeep accident, but the medical 
examination found no concurrent symptomatology.  Examination 
of the head and skin at that time were negative and no 
pertinent diagnoses were recorded.  The notes from Dr. Lewine 
and the letter from Mr. Miscoe, D.C., also were negative for 
diagnoses or treatment of a head injury or its residuals.  A 
VA radiology report from May1997 shows minimal compression 
deformity of the C6 vertebral body, probably due to old 
trauma, but does not diagnose or show treatment for a head 
injury.  Finally, the veteran denies a head injury throughout 
the records provided by the SSA.

The Board finds that service connection for residuals of a 
head injury is not warranted.  There is no current diagnosis 
or findings of residuals of a head injury.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  Though the veteran's 
injury in service is presumed, he still lacks the requisite 
finding of current disability; thus, the claim for service 
connection for residuals of a head injury must be denied.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  Accordingly, the veteran's 
claim for service connection for residuals of a head injury 
must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 1998 decision, the June 1999 
statement of the case (SOC), the June 2004 supplemental 
statement of the case (SSOC), and the August 2004 SSOC that 
the evidence did not show that the criteria for service 
connection for the claimed condition had been met.  The 
August 2004 SSOC contained the full text of 38 C.F.R. 
§ 3.159.  In addition, in a letter dated in October 2004, the 
RO notified the appellant that it would obtain all 
identified, relevant information.  The Board concludes that 
the discussions in the RO's letter, the RO's decision, the 
SOC and the SSOC's, adequately informed the appellant of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

The RO's duty to assist letter informed the veteran that the 
VA was requesting all records held by Federal agencies to 
include his service medical records or other military 
records, and medical records at VA hospitals.  It further 
informed him that the VA was making reasonable efforts to 
help him get private records or evidence necessary to support 
his claim, and that the VA would let him know if it was 
unable to get the records it requested.  Finally, it informed 
him that the VA would provide a medical examination or get a 
medical opinion if the VA decided it was necessary to make a 
decision on his claim.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

In this case, however, the unfavorable RO decision that is 
the basis of this appeal was decided prior to the enactment 
of the VCAA.  In such cases, there is no error in not 
providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Id.  Rather, the 
appellant is to be given proper subsequent VA process, and 
the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  Id.  

In this case, the October 2004 letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board further points out that, as 
previously stated, the RO notified the appellant that it 
would obtain all identified, relevant information in the 
October 2004 letter.  In summary, the claimant has been 
provided with an opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  He was 
afforded a VA examination in 1971 that did not show residuals 
of a head injury.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


